DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 (and respective dependent claims) is objected to because of the following informalities: in line 4, “connected” should be changed to --connecting--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frost et al (US 2008/0146878 A1).
In regard to claim 1, Frost et al discloses a connecting device for a focusing lens or an aiming lens (page 3, section [0099] – page 4, section [0104], Figure 2) comprising: a frame (Figure 2, “27”) detachably connected to an external device (Figure 2, “29,” re: laryngoscope attachment) and comprising an installing member (Figure 2, “27”) fixed with a lens (Figure 2, “28”); a fastening member connecting the frame with the external device (Figure 2, “23, 24”) and comprising at least one group of wedge-shaped pair members engaged with each other and an adjusting device configured for driving two components which form the at least one group of wedge-shaped pair members to slide relatively to each other (page 4, section [0103], Figure 2, “23, 24” & Figure 7, “72” & Figure 7B, “71”).
Regarding claim 2, Frost et al discloses wherein the fastening member comprises a sliding groove arranged on the frame and a guiding slider connected to the external device, the sliding groove comprising a pair of first conical slopes and the guiding slider comprising a pair of second conical slopes respectively matched with a corresponding first conical slope, the first and second conical slopes cooperatively formed the at least one group of wedge-shaped pair members, and the adjusting device formed between the frame and the guiding slider to drive the first conical slope and the second conical slope to slide relatively to each other (page 4, section [0103], Figure 2, “23, 24” & Figure 7, “72” & Figure 7B, “71”).
Allowable Subject Matter
Claims 3-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claims 3, 11 and 12: a connecting device as claimed, specifically wherein the adjusting device comprises a screw pair member formed on the frame or the guiding slider. 
The prior art fails to teach a combination of all the claimed features as presented in claims 4, 13 and 14: a connecting device as claimed, specifically wherein the 
The prior art fails to teach a combination of all the claimed features as presented in claims 5-9 and 15-18: a connecting device as claimed, specifically wherein the adjusting device comprises a plurality of locating holes arranged on the guiding slider.
The prior art fails to teach a combination of all the claimed features as presented in claim 10: a connecting device as claimed, specifically wherein the installing member comprises a connecting ring with a cylindrical inner-hollow structure, the connecting ring comprising a pair of adjusting screws symmetrically formed to fasten the lens thereon.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        February 13, 2021